Opinion filed July 28, 2011




                                              In The


   Eleventh Court of Appeals
                                           __________

                                      No. 11-11-00155-CV
                                          __________

                      IN THE INTEREST OF W.N.W., A CHILD


                              On Appeal from the 318th District Court

                                      Midland County, Texas

                                  Trial Court Cause No. AD32704


                              MEMORANDUM                 OPINION
       This is an appeal from an order granting an adoption. We dismiss the appeal for want of
jurisdiction on the basis that the notice of appeal was not timely filed.
       The trial court signed the order on April 8, 2011. Neither a motion for new trial nor
another motion specified under TEX. R. APP. P. 26.1(a) was filed. Accordingly, the notice of
appeal was due to be filed on or before May 8, 2011, in order for it to be timely filed. TEX. R.
APP. P. 26.1. Appellant did not file his notice of appeal until May 31, 2011.
       A clerk’s record has not been filed in this court. However, the trial court clerk’s office
forwarded a docketing statement setting out the filing dates of the relevant documents along with
copies of those documents attached. When the docketing statement was received in this court,
the clerk of this court wrote the parties on June 8, 2011, informing them that it appeared that the
notice of appeal was untimely. Appellant was requested to provide a written response on or
before June 23, 2011, providing proof that the notice of appeal was timely filed under Rule 26.1
or that an extension under TEX. R. APP. P. 26.3 would be authorized. Appellant was further
advised that the appeal may be dismissed absent proof from appellant showing grounds for
continuing the appeal. There has been no response to our letter of June 8, 2011.
       Absent a timely notice of appeal, a timely motion to extend time, or the proper showing
of compliance with the good faith requirement of Verburgt v. Dorner, 959 S.W.2d 615 (Tex.
1997), the appellate jurisdiction of this court is not invoked. Appellant has not met any of these
requirements. Therefore, this appeal is dismissed for want of jurisdiction.

                                                            PER CURIAM

July 28, 2011
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                                                2